DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pgs. 8-9, with respect to the rejections of claims 1-16 under 35 U.S.C. § 103 by Hashimoto et al. (JP 2013-00414) in view of Kumakura et al. (JP 2014-207990) have been considered but are moot in view of the updated grounds of rejection necessitated by amendment. However, it is noted that Applicant’s statement that “‘transmission beam groups’ are not groups of elements that produce transmission beams but rather groups of transmission beams themselves” (see Remarks, pg. 8) does not alter the interpretation. The transmission beams are necessarily produced “via an ultrasound probe having a plurality of transducers arranged along an azimuth direction and an elevation direction” as recited in claim 1. Further, Applicant’s description provides the “ultrasound probe 20 according to the present embodiment is a two-dimensional array probe, in which a plurality of ultrasound transducers are arranged in the form of a matrix.…arranged in multiple columns in the azimuth direction and in multiple rows in the elevation direction” ([0015], numbered as in pre-grant publication US 2020/0022679). FIG. 3 (reproduced below), for example, further illustrates “a schematic diagram showing an exemplary distribution of transmission beam groups defined by the processing circuitry 18 of FIG. 1,” where the “transmission beams formed in the elevation direction in FIG. 3 are arranged in the order of the transmission beams of the first transmission beam group, the transmission beams of the second transmission beam group, and the transmission beams of the third transmission beam group, along the forward direction of the elevation (i.e., from the bottom to the top of the sheet of FIG. 3)” and “the transmission beams of the same transmission beam group in any two adjacent rows in the azimuth direction are shifted relatively from each other in the elevation direction for a distance corresponding to 1.5 beams” ([0036]). In FIG. 3, the positions defined by the circles are distinguished from each other by their shading, signifying their “transmission beam group” membership. Thus, the positions of the individual transmission beam (each circle) is distributed relative to every other transmission beam in a manner determined by the position of the “transducers arranged in along an azimuth direction and an elevation direction” (claim 1). Therefore, absent any description in the specification suggesting the positional arrangement of the transmission beams in a manner other than the transducer positioning, the interpretation does not change. 

    PNG
    media_image1.png
    253
    250
    media_image1.png
    Greyscale

Fig. 3 of Applicant’s specification

Further, in response to Applicant’s assertion that Kumakura “does not refer to the beams themselves and how the beams are arranged in groups” (see Remarks, pg. 9), Examiner contends that due to the open-ended transitional phrase of the instant claims (i.e., comprising), it “does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).” MPEP 2111.03. So, while the piezoelectric elements of Kumakura are multiple different types of transducer compared those of the instant application, their arrangement in alternating patters on the probe is not precluded. Specifically, Kumakura discloses that the “ultrasonic diagnostic apparatus may scan a 3 dimensional imaging region. In this case, the imaging region is divided into a plurality of frequency bands according to the depth value. In order to sequentially scan a plurality of 3 dimensional regions corresponding to a plurality of divided frequency bands, the transmission unit 53 sequentially transmits an ultrasonic transmission beam to a plurality of piezoelectric elements 151 corresponding to the plurality of frequency bands” ([0101]). Thus, piezoelectric elements are grouped and operated by frequency sequentially. Additionally, as argued in the preceding paragraph, the transmission beam position is necessarily linked with the transducer position on the probe. 
It is also noted that Hashimoto is relied on to teach the beam transmission groups, while Kumakura is used teach the non-adjacent positioning of beam transmission groups based on the non-adjacent positioning of type of transducers on the probe. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 18 recites “a transmitter/receiver configured to sequentially transmit a first group of transmission beams and a second group of transmission beams…wherein two transmission beams that are arranged opposite each other with one transmission beam in between belong to groups of transmission beams that are different from each other.” The specification and figures lack description of this embodiment. It is disclosed a number of times that the “[t]ransmission beams that are adjacent to each other in the azimuth direction or the elevation direction belong to transmission beam groups that are different from each other” ([0012]). However, there is no description of “opposite” transmission beams and their relationship in terms of group membership, particularly for only two groups of transmission beams. Therefore, this claim language represents new matter.   

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “a transmitter/receiver configured to sequentially transmit a first group of transmission beams and a second group of transmission beams…wherein two transmission beams that are arranged opposite each other with one transmission beam in between belong to groups of transmission beams that are different from each other.” Within the context of Applicant’s specification wherein “[t]ransmission beams that are adjacent to each other in the azimuth direction or the elevation direction belong to transmission beam groups that are different from each other” ([0012]), it is unclear how “adjacent” and “opposite” transmission beams would be “different from each other” with only two groups of transmission beams. One of ordinary skill in the art would not be apprised of the intended structure.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (JP 2013-000414) in view of Prater et al. (US 2013/0066207). For the following sections, instant claim language is represented by underlined text, while the evidence from the reference(s) is presented in quotation marks.	
Regarding claim 1, Hashimoto teaches an ultrasound diagnostic apparatus (“the present invention relates to a medical ultrasonic diagnostic apparatus for imaging of a living body by ultrasonic waves and performing diagnosis” [0001]) comprising:
a transmitter/receiver (“the ultrasonic diagnostic apparatus 1 includes an ultrasonic probe 12…an ultrasonic transmission unit 21, an ultrasonic reception unit 22” [0017] as illustrated in Fig. 1) configured to sequentially transmit a first group of transmission beams and a second group of transmission beams and receive, as a plurality of reception beams, at least one reception beam for each transmission beam of the first and second groups of transmission beams, via an ultrasound probe having a plurality of transducers arranged along an azimuth direction and an elevation direction (“according to a 1 aspect of the present invention, a plurality of scanning line groups…being classified by a combination of different scanning lines, are sequentially scanned with an ultrasonic wave while switching the plurality of scanning line groups for each heartbeat based on a biological signal of the subject” and “a data generation unit for acquiring a plurality of reception data” [0013]; “the ultrasonic probe 12 according to the present embodiment is assumed to be a two-dimensional array probe (a probe in which a plurality of ultrasonic transducers are arranged in a two-dimensional matrix) as capable of acquiring volume data” [0019]). Further, Hashimoto defines that “a scanning line group is a set of scanning lines in which all scanning lines included in a region to be imaged are classified (grouped) by a combination of different scanning lines in order to image the imaging target region” ([0038]) and as illustrated, “Fig. 3 is a diagram for explaining a group of scanning lines,” wherein “all of the scanning lines included in the imaging target area are classified by a desired combination, and the 1 to 4 scanning line groups are formed” ([0039]). It is noted that “any number of scanning line groups may be used as long as the number of scanning lines is a natural number” ([0039]), and therefore, Hashimoto reads on a first and second transmission and reception beam group. Additionally, the scanning line groups in Fig. 3 are illustrated by the four different shapes arranged in the azimuth and elevation directions. For example, all the circles in Fig. 3 belong to the first scanning line group and represent a “set of scanning lines.” Further, since the device of Hashimoto is an ultrasonic diagnosis apparatus, each transmission beam from the set of scanning lines of the scanning line group necessarily result in the same number of reception beams.  
While Hashimoto teaches “the generation of all RAW data by this interpolation process, for example, in Fig. 3, generates reception data 5 corresponding to scanning line 5 from reception data 1 corresponding to scanning line 1 and reception data 2 corresponding to scanning line 2” ([0046]) of scanning lines of the same scanning line group, it does not explicitly disclose processing circuitry configured to combine a first reception beam of the plurality of reception beams based on a first transmission beam included in the first group of transmission beams and a second reception beam of the plurality of reception beams based on a second transmission beam included in the second group of transmission beams. Prater, which teaches an analogous ultrasonic diagnostic imaging system with the instant application, is relied on instead. Specifically, Prater teaches “a diagnostic ultrasound system is described which acquires volume image data for 3D images by sub-sampling the volumetric region with a low (widely spaced) scanline density that is sufficient to sub-sample the entire volumetric region in a time interval sufficient for a desired volumetric frame rate of display”  ([0005]) akin to the apparatus of Hashimoto. Further, Prater teaches four different sub-sampling beam patterns illustrated in Fig. 4a (reproduced below), which include four transmission and reception beams per sub-sample (e.g., X-marked positions in each of the patterns P1-P4). Here, the sub-sampling beam patterns correspond to the groups of transmission beams. Thus, “[a]fter the volumetric region has been scanned with these four patterns” it results in “all spatial locations [having] been sampled once” such that “if the samples from the four patterns are interleaved or merged together, a fully sampled volume is produced” ([0022]). Merging together the reception beams reads on combining at least one first reception beam of the plurality of reception beams based on a first transmission beam included in the first group of transmission beams and a second reception beam of the plurality of reception beams based on a second transmission beam included in the second group of transmission beams. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hashimoto with the interleaving process of Prater in order to “produce a well resolved and undistorted volume image” (Prater, [0022]). 

    PNG
    media_image2.png
    156
    457
    media_image2.png
    Greyscale

Fig. 4a of Prater et al.


Hashimoto further does not disclose wherein transmission beams that are adjacent to each other in the azimuth direction or the elevation direction belong to transmission beam groups that are different from each other. Prater is again relied on for teaching the sub-sampling beam patterns P1-P4 as illustrated in Fig. 4a , whereby the transmitted and received spatial locations marked by an “X” are not adjacent to one another in any direction within a sub-sampling beam pattern.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the scanning line group arrangement of Hashimoto (as depicted in Fig. 3) with the sub-sampling beam patterns of Prater in order to “produce a well resolved and undistorted volume image” (Prater, [0022]).

Regarding claim 2, Hashimoto further teaches wherein the transmitter/receiver sequentially transmits the first group of transmission beams, the second group of transmission beams, and a third group of transmission beams, and further forms at least a third reception beam for the third group of transmission beams (“a plurality of scanning line groups…are sequentially scanned with an ultrasonic wave while switching the plurality of scanning line groups” [0013]), but does not explicitly disclose that the processing circuitry combines the first reception beam, the second reception beam, and the third reception beam. Prater is relied on as above for claim 1, to interleave or merge together the reception beams from at least one of the transmission positions of the each of the sub-sampling beam patterns “to produce a fully sampled volume” ([0022]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hashimoto with Prater as conveyed above for claim 1 and for the same reason. 

With regard to claim 3, Hashimoto further teaches wherein the transmitter/receiver transmits a first transmission beam of the second group of transmission beams sequentially after transmitting a last transmission beam of the first group of transmission beams: “as shown in Fig. 5, when the control processor 29 detects an R-wave of the first ECG waveform (1 heartbeat), it controls the ultrasound transmission unit 21 and the ultrasound reception unit 22 so as to sequentially scan the 1 scan line group and obtain 1 receive beam group corresponding to the 1 scan line group in each cardiac phase.” Thereafter “when an R wave of 2 heart beats is detected, as show in Fig. 3 and Fig. 4, an ultrasonic transmitting unit 21 and an ultrasonic wave receiving unit 22 are controlled so as to switch from the 1 scanning line group to the 2 scanning line group…and acquire a 2 reception beam group corresponding to the 2 scanning line group in each cardiac phase” ([0040]). Since each scan line group is “a set of scanning lines”, if follows that all of the scanning line positions belonging to the first scan line group transmit ultrasound signal after the detection of an R-wave of a first EGC waveform, and before the detection of an R-wave of a second ECG waveform which triggers the transmission sequence of the scanning lines of the subsequent (e.g., second) scan line group.

Regarding claim 4, Hashimoto further teaches the ultrasound diagnostic apparatus according to claim 2, wherein the transmitter/receiver transmits a first transmission beam of the second group of transmission beams sequentially after transmitting a last transmission beam of the first group of transmission beams, and further transmits a first transmission beam of the third group of transmission beams sequentially after transmitting a transmission beam of the second group of transmission beams. In addition to the evidence from paragraph [0040] as above for claim 3, Hashimoto further discloses that “on the basis of the R wave of the ECG waveform, the scanned region is sequentially switched, and the 3 reception beam group corresponding to the 3 scanning line group…in each cardiac phase [is] acquired” ([0041]). Thus, after completion of each scanning group based on a cardiac phase of a single heartbeat, the ultrasound transmitter 21 switches to the next scanning group.

With regard to claim 11, the modification of Hashimoto further teaches the ultrasound diagnostic apparatus according to claim 1, wherein after forming the second group of transmission beams, the transmitter/receiver forms a third group of transmission beams having same beam formation positions as the first group of transmission beams, and the processing circuitry combines the second reception beam and a third reception beam based on a transmission beam included in the third group of transmission beams (see Prater [0022] as above for claims 1 and 2): “with reference to the first R wave of the ECG waveform of the fifth heartbeat, the first reception beam group in each cardiac phase of the second round of the first scanning line group is acquired” ([0041]). In other words, when there are four designated scanning line groups, the fifth triggering event (i.e., heartbeat) to switch the ultrasonic transmission starts a second round with the first scanning line group (and accompanying transducer elements). Since “any number of scanning line groups may be used as long as the number of scanning lines is a natural number” ([0039]), in the case where two scanning line groups are set, the third transmission beam group represents the second round starting with the first scanning line group. 

Regarding claim 12, the modification of Hashimoto as discussed previously for claim 11 teaches the ultrasound diagnostic apparatus according to claim 2, wherein after forming the third group of transmission beams, the transmitter/receiver forms a fourth transmission beam group having same distribution of transmission beams as the first group of transmission beams, and
the processing circuitry combines the second reception beam, the third reception beam, and a fourth reception beam based on a fourth transmission beam included in the fourth transmission beam group. With the number of scanning line groups being 3, instead of 2, the fourth transmission switching corresponds to the second round starting with the first scanning line group. Further, the logic pattern of claim 2 from paragraph [0022] of Prater applies for the combination of the second, third, and fourth reception beams. 

Regarding claim 13, Hashimoto further teaches the ultrasound diagnostic apparatus according to claim 12, further comprising: a memory configured to store the first reception beam, the second reception beam, and the third reception beam, and to continue to store at least the second reception beam and the third reception beam after the processing circuitry combines the first reception beam, the second reception beam, and the third reception beam: “The storage unit 31 stores a dedicated program for realizing  a high resolution data acquisition function…diagnostic information…a diagnostic protocol, a transmission/reception condition, and other data groups” and “if necessary, an image in an image memory” ([0034]). This evidence is interpreted as storing ultrasound scanning data. 

Regarding claim 15, Hashimoto further teaches the ultrasound diagnostic apparatus according to claim 2, further comprising: an image generator configured to generate a three-dimensional image based on a result of combining the first reception beam, the second reception beam, and the third reception beam. Specifically, Hashimoto discloses “volume data corresponding to all scanning lines in an imaging target area is generated using volume data of the same cardiac phase acquired in a past heartbeat, and an ultrasonic image is generated and displayed using the volume data” ([0036]), wherein “volume data” necessarily indicates three dimensions. 

With regard to claim 16, the modification of Hashimoto as conveyed for claims 1 and 2 teach the shared elements. Hashimoto further teaches the non-transitory storage medium storing a program in paragraph [0089]: “Each function according to the present embodiment can also be realized by installing a program for executing the process in a computer such as a workstation and expanding the program on a memory. At this time, the program that can cause the computer to execute the method is stored in a recording medium such as a magnetic disk (floppy (registered trademark) disk, hard disk, etc.), optical disk (CD-ROM, DVD, etc.), semiconductor memory, etc.” 

Regarding claim 17, the modification of Hashimoto further teaches the ultrasound diagnostic apparatus according to claim 1, wherein each of the first and second groups of transmission beams are different from each other. The sub-sampling beam pattern of Fig. 4a of Prater illustrates that the positional locations of the sampling positions are unique for each sub-sampling beam pattern. In other words, the positions marked with an X for P1 and not marked in sub-sampling beam patterns P2-P4. Thus, the groups of transmission beams are different for at least two of the sub-sampling patterns of Prater. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hashimoto as previously conveyed for claim 1 with the sub-sampling patterns of Prater in order to “a well resolved and undistorted volume image” (Prater, [0022]) as previously stated.

Claims 5-10, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto and Prater as applied to claim 1, and further in view of Kumakura et al.  (JP 2014-207990)).
Regarding claim 5, the modification of Hashimoto teaches the ultrasound diagnostic apparatus according to claim 2, but does not disclose wherein the transmitter/receiver forms the first, second, and third groups of transmission beams such that beam formation positions form a staggered pattern along the azimuth direction or the elevation direction. Kumakura is relied upon instead, as it teaches an analogous ultrasonic diagnostic apparatus to the instant application with transmission signal for piezoelectric elements of different frequencies. Kumakura specifically discloses in Fig. 15 hexagonal column shape high frequency elements 151-1, low frequency elements 151-2, and intermediate frequency elements 151-3 alternately “arranged in a honeycomb shape’ ([0081]). This honeycomb arrangement places elements belonging to the same group at set intervals in one direction (e.g., azimuth) and parallel in the other (e.g. elevation), which corresponds to the applicant’s definition of staggered in paragraph [0033] (paragraph as numbered in applicant’s pre-grant publication US 2020/00222679). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the probe array of Hashimoto with the staggered honeycomb arrangement of Kumakura so that the elements “can be arranged more spatially uniformly and densely than in the case where they are arranged in a lattice pattern” (Kumakura [0081]). 

With regard to claims 6 and 7, the modification of Hashimoto teaches the ultrasound diagnostic apparatus according to claim 2, but does not disclose wherein when forming each of the first, second, and third groups of transmission beams, the transmitter/receiver moves a beam formation position in the elevation/azimuth direction from an initial position, and thereafter in the azimuth/elevation direction (claim 6/claim 7). Kumakura teaches that “when the transmission/reception condition is supplied, the beam forming unit 57 determines the piezoelectric element 151 to be driven according to the transmission/reception condition” ([0090]), which interpreted as the beam forming unit 57 individually driving a piezoelectric element. In other words, the piezoelectric elements 151 belonging to a groups (such as 151-1 high frequency elements) are driven individually by the beam forming unit 57. Thus, a plurality of the elements of the same group are individually driven by the beam forming unit, wherein to reach an element of the same group, the beam formation position necessarily moves in an azimuth or elevation direction from the initial position in order to drive another element of the same group. Stated differently, to determine the movement from one element to another, a vector based on the coordinates (in an azimuth-elevation coordinate system) necessarily includes azimuth and elevation components. Therefore, the order of claim 6 (elevation, azimuth) and the order of claim 7 (azimuth, elevation) represent obvious variants to achieve the same expected result. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic transmission of Hashimoto with the beam forming unit 57 of Kumakura to set a specific scan sequence for a specific application such as “to increase the contact position accuracy of the tablet-type ultrasonic diagnostic apparatus 1 with the inspection site” ([0064]).
   
Regarding claim 8, the modification of Hashimoto teaches the ultrasound diagnostic apparatus according to claim 2, but does not disclose wherein the transmitter/receiver forms the first reception beam, the second reception beam, and the third reception beam at a same position as corresponding transmission beams of the first, second, and third groups of transmission beams, respectively. Instead, Kumakura discloses that “the piezoelectric element receives the supply of the transmission drive signal from the transmission unit 53 to generate an ultrasonic wave, and converts the reflected wave from the patient into an analog electric signal (echo signal). When ultrasound is transmitted from a piezoelectric element to a patient, ultrasound waves are reflected one after another on discrete planes of the acoustic impedance of the tissue. The reflected ultrasonic wave (backscattered ultrasonic wave) is received as an echo signal by the piezoelectric element.” Therefore, the reflected ultrasonic wave is received by the same piezoelectric element that transmitted the ultrasonic wave. Thus, any given piezoelectric element belongs to a specific group (i.e., high frequency, low frequency, intermediate frequency) and therefore the reception of the beams will be the same position as the transmission of the beams.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transmission/reception position of Hashimoto with the transmission/reception of Kumakura as obvious to try as one of a finite number transmission to receive positions (e.g., same transmission/reception position, different transmission/reception position). 

Regarding claims 9 and 10, the modification of Hashimoto further teaches the ultrasound diagnostic apparatus according to claim 2, wherein the transmitter/receiver forms the first reception beam, the second reception beam, and the third reception beam at a position different from corresponding transmission beams of the first, second, and third transmission beams, respectively (claim 9) and wherein the transmitter/receiver forms the first reception beam, the second reception beam, and the third reception beam at the same position (claim 10) as previously conveyed for claim 8. Claims 9 and 10 merely represent a finite number of alternative transmission/reception positions relative to the transmission and reception beams corresponding to the same position. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to designate the reception at positions that does not correspond to the transmission position based on the beam group, as well as to designate the reception beams of all the beam groups as the same position as finite number of options for the transmission/reception positions of the beams for each group.

With regard to claim 14, the modification of Hashimoto teaches the ultrasound diagnostic apparatus according to claim 2, but does not disclose the ultrasound diagnostic apparatus according to claim further comprising: an image generator configured to generate a two-dimensional image based on a result of combining the first reception beam, the second reception beam, and the third reception beam. Instead, Kumakura teaches that “the image processing unit 59 generates volume data relating to the 3 dimensional region based on the B-mode data. Then the image processing unit 59 performs 3 dimensional image processing on the volume data to generate a 2 dimensional ultrasonic image” ([0022]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the displayed three-dimensional ultrasonic image of Hashimoto with the two-dimensional image of Kumakura as a well-known alternative of displaying ultrasonic data.  

Regarding claim 18, the modification of Hashimoto as conveyed previously for claim 1 teaches an ultrasound diagnostic apparatus comprising: a transmitter/receiver configured to sequentially transmit a first group of transmission beams and a second group of transmission beams and receive at least one reception beam for each transmission beam, via an ultrasound probe having a plurality of transducers arranged along an azimuth direction and an elevation direction; and processing circuitry configured to combine a first reception beam based on a first transmission beam included in the first group of transmission beams and a second reception beam based on a second transmission beam included in the second group of transmission beams. However, the combination of Hashimoto and Prater does not disclose wherein two transmission beams that are arranged opposite each other with one transmission beam in between belong to groups of transmission beams that are different from each other. As best understood by the claim language (see 112(a) and 112(b) analysis above) Kumakura instead teaches this element in Fig. 15 (reproduced below) as previously conveyed for claim 15, whereby any hexagon of a specific shading is not place opposite another hexagon with the same shading with another transmission location placed in between. 


    PNG
    media_image3.png
    351
    541
    media_image3.png
    Greyscale

Fig. 15 of Kumakura.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hashimoto as conveyed previously for claim 5 and for the same reasons. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816. The examiner can normally be reached M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REMY C COOPER/            Examiner, Art Unit 3793     

/CHRISTOPHER KOHARSKI/            Supervisory Patent Examiner, Art Unit 3793